Citation Nr: 0932693	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  09-18 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1953 
through May 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.  The Detroit, Michigan, RO is 
the agency of original jurisdiction over this appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of prostate 
cancer, pulmonary sarcoidosis with chronic obstructive 
pulmonary disease, varicose veins of both legs, bursitis of 
the right shoulder, and various other noncompensable 
disabilities do not preclude substantially gainful employment

2.  The evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  


CONCLUSION OF LAW

The criteria for an award of TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2008, prior to the initial adjudication of the claim.  
Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to a total disability rating based on 
individual unemployability (TDIU), what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was also apprised of the 
criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA and private medical 
records, and secured an examination in furtherance of his 
claim.  The Board notes that a VA examination with respect to 
the issue on appeal was obtained in June 2008.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is more than adequate, as it 
was predicated on a full reading of the STRs, and VA medical 
records in the Veteran's claims file, and the examiner 
thoroughly considered each one of the Veteran's service-
connected disabilities before rendering an opinion regarding 
employability.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  In summary, no duty to assist was 
unmet.

II. Law and Analysis

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2008).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the Veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the Veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the Veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2008) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

Here, the Veteran has a combined evaluation of 80 percent for 
his various service connected disabilities, including a 60 
percent evaluation for residuals of prostate cancer.  The 
Veteran is also in receipt of a 30 percent evaluation for 
pulmonary sarcoidosis with COPD, a 30 percent rating for 
varicose veins of both legs, a 10 percent evaluation for 
bursitis of the right shoulder, and a 10 percent rating for 
tinnitus.  The Veteran is also in receipt of noncompensable 
evaluations for bursitis of the right elbow, right ankle 
sprain, bilateral foot corns, fracture of the left little 
toe, scalp dermatitis, right eye cyst, and hearing loss.  
Therefore, because the Veteran has been rated at 70 percent 
or more for two service-connected disabilities, including one 
disability rated at 60 percent, (residuals of prostate 
cancer), he meets the percentage threshold for consideration 
of a total rating under 38 C.F.R. § 4.16(a).  38 C.F.R. 
§ 4.16(a)(1) (2008).

It is the policy of the VA that all Veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  Where the Veteran 
fails to meet the applicable percentage standards enunciated 
in 38 C.F.R. § 4.16(a), an extra-schedular rating is for 
consideration where the Veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, whether 
considered under § 4.16(a) or § 4.16(b) the Board must 
evaluate whether there are circumstances in the Veteran's 
case, apart from any non-service connected conditions and 
advancing age, which would justify a total rating based on 
unemployability.  Van Hoose, 4 Vet. App. at 363; see also 
Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 
4 Vet. App. 395 (1993).
  
The fact that a Veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the Veteran, because of service-connected 
disability(ies), is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  Moreover, as already noted, 
an inability to work due to non-service-connected 
disabilities or age may not be considered.  38 C.F.R. §§ 
4.14, 4.19.  In making its determination, VA considers such 
factors as the extent of the service-connected disabilities, 
and employment and educational background.  38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The Veteran contends that he should be entitled to individual 
unemployability because his service-connected residuals of 
prostate cancer prevent him from obtaining or maintaining 
gainful employment.  Specifically, the Veteran has stated 
that he resigned from teaching because he had to go to the 
bathroom several times during his hour and fifty minute class 
(as a result of his prostate cancer residuals), noting that 
it was disruptive and frustrating to the students and 
embarrassing to him.  

On his application for individual unemployability, the 
Veteran stated that he completed college.  He last worked as 
a professor in May 2007 at state university, noting that he 
left his job because he became too disabled to work due to 
his prostate cancer residuals.  However, at a February 2007 
VA examination, the Veteran noted that he had lost less than 
a week from work in the last 12 month period.  Furthermore, 
at his June 2008 VA examination, the Veteran stated that he 
retired from teaching in June 2007.  The benefits manager at 
the university noted that the Veteran had resigned due to 
personal and health reasons.  She noted that he worked 30 
hours a week from August 1997 through June 30, 2007 as an 
executive in residence.  See June 2008 request for employment 
information in connection with disability claim.

Regarding the severity of the Veteran's service-connected 
disabilities, in particular, his service-connected residuals 
of prostate cancer, in a June 2008 VA examination, the 
examiner, S.R., M.D., noted that the Veteran had been having 
frequency of urination since his radical prostatectomy 
surgery for prostate cancer in 1995, noting that at present 
his daytime urination frequency was 10 to 12 times.  Dr. R. 
stated that the Veteran did not experience frequent urinary 
tract infections, noting that urine flow was fairly good with 
no hesitancy, and the Veteran denied any hematuria.  At this 
examination, the Veteran reported that he had been having 
urge incontinence of urine since the above surgery and was 
currently using Depends whenever he went out of the house (an 
average of four to five Depends a day if he was out of his 
house), but noted that he was not currently taking any 
medication for this symptom.  

Regarding the Veteran's varicose veins, the Veteran reported 
that the main problem now was chronic swelling of both lower 
legs, but noted that there was not much pain or discomfort.  
Dr. R. noted that although the Veteran underwent surgery for 
varicose veins over the left lower extremity in 2007 which 
was complicated by a venous blood clot in the left lower 
extremity, he was treated with anticoagulants for three 
months and it resolved, with no subsequent recurrent venous 
blood clots.  Dr. R. noted no frequent thrombophlebitis or 
cellulitis or chronic ulcers.  In terms of the level of 
severity of the Veteran's pulmonary sarcoidosis and COPD, Dr. 
R. noted that he was not on any specific medications for his 
disability, and was not on steroids, inhalers, breathing 
treatments or oxygen.  The Veteran noted that he experienced 
shortness of breath, but denied frequent lung infections or 
pneumonia.

Dr. R. also diagnosed the Veteran with asymptomatic 
seborrheic dermatitis, minimal soft tissue swelling of the 
lateral aspect of the 5th toe, status post little toe 
fracture; minimal degenerative joint disease involving the 
right shoulder joint, related to the right shoulder bursitis; 
recurrent right elbow bursitis by history; right ankle sprain 
during active service, treated and resolved; bilateral foot 
corns, and recurrent right eye cysts by history, currently 
asymptomatic, noting that his last eye cyst was about seven 
years ago.

After thoroughly examining the Veteran, Dr. R. opined that 
the Veteran's service-connected conditions were not likely 
preventing him from performing his daily routine activities 
and sedentary jobs.

In this case, the evidence of record does not reveal that the 
Veteran's service-connected prostate cancer residuals, 
pulmonary sarcoidosis with COPD, varicose veins of both legs, 
bursitis of the right shoulder, tinnitus, bursitis of the 
right elbow, right ankle sprain, bilateral foot corns, 
fracture of the left little toe, scalp dermatitis, right eye 
cyst, and hearing loss combine to make him unable to follow a 
substantially gainful occupation.

Here, the June 2008 VA examiner, after taking a detailed 
history from the Veteran regarding his service-connected 
disabilities, and thoroughly examining all the Veteran's 
service-connected disabilities, specifically opined that his 
disabilities were not likely preventing him from performing 
sedentary jobs.  The record does not contain any other 
medical opinion or statement from the Veteran's employer 
suggesting that the Veteran was forced to retire or was 
terminated as a result of his service-connected residuals of 
prostate cancer (including frequent urination); nor does the 
evidence suggest that the Veteran's residuals of prostate 
cancer, which include frequent urination, render him 
unemployable.  It is undisputed that, if he was working, his 
frequency of urination and incontinence of urination would 
have an adverse effect on employment, even to the extent of 
preventing certain types of jobs where it was required to 
remain in one location for an extended period of time without 
access to bathroom facilities, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2008).  
Here, the Veteran is in receipt of a 60 percent rating for 
his residuals of prostate cancer, which is intended to 
compensate him for loss of working time due to symptoms of 
his disability.  There is no evidence suggesting that his 
prostate cancer residuals, or any other service-connected 
disability or combination of service-connected disabilities 
make the Veteran unemployable.  As noted above, although he 
might not be able to work in certain jobs, his service-
connected problems do not preclude substantially gainful 
employment.

Further, the evidence does not suggest an unusual disability 
picture as to render impractical the application of the 
regular schedular criteria; nor does the evidence reveal that 
the Veteran's residuals of prostate cancer resulted in 
frequent periods of hospitalization.  In summary, given the 
lack of evidence showing unusual disability that is not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular total 
evaluation is not warranted.

In conclusion, despite his prostate cancer residuals causing 
problems at work, the Veteran was able to maintain his 
employment for 10 years.  Nothing in the record indicates 
that he was fired or asked to leave due to his service-
connected residuals of prostate cancer which necessitated 
frequent trips to the bathroom or any other service-connected 
disability.  In fact, the Veteran himself stated that he 
retired from his teaching position in June 2007.  
Furthermore, the competent medical evidence shows that the 
Veteran's service-connected disabilities did not preclude him 
from obtaining and maintaining gainful employment.  In light 
of the foregoing, the Board finds that award of a total 
rating based on individual unemployability by reason of 
service-connected disabilities, is not warranted.


ORDER

Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service-connected 
disability is denied.



                  
____________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


